Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, David B. Kaysen, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form10-Q of Sun BioPharma,Inc. for the quarter ended March 31, 2016 (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Sun BioPharma,Inc. Dated: May 12, 2016 /s/ David B. Kaysen David B. Kaysen President and Chief Executive Officer (Principal Executive Officer)
